Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 22, 2020

                                           No. 04-20-00024-CV

                       IN RE USAA GENERAL INDEMNITY COMPANY

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On January 14, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 22, 2020.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI10598, styled Adam Reising v. Sue Ann Baldor and USAA General
Indemnity Co., pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez
presiding.